Citation Nr: 1511778	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, NOS, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran perfected a timely appeal of this issue.

In a June 2014 statement, the Veteran's representative stated that the Veteran was currently unemployed due to his service-connected PTSD.  These statements have also been reiterated by the Veteran at the recent VA and private examinations.  Thus, the Board finds that this evidence reasonably raises the claim for a TDIU due to the service-connected PTSD and the issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Following the most recent readjudication of this appeal in the April 2013 Statement of the Case (SOC), additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, at an October 2011 private psychological examination, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2014).

Additionally, upon remand, the most recent VA treatment records should also be obtained and added to the claims file as they are also pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA decision and medical records pertinent to the recent SSA disability benefits claim filed by the Veteran.  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center (VAMC) in Indianapolis, Indiana, dated since December 2012 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the VAMC in Grand Junction, Colorado, dated since February 2013 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



